Title: Enclosure: Gouverneur Morris to Pierre Henri Hélène Marie Lebrun-Tondu, 20 September 1792
From: Morris, Gouverneur
To: Lebrun-Tondu, Pierre Henri Hélène Marie


Paris, September 20, 1792. “J’ai eu l’honneur de recevoir hier votre lettre du dix neuf. J’apprends par la Copie que vous avez eu la bonté d’y joindre de celle de Monsieur Maulde qu’il s’est élevé quelques Difficultés sur le paiement de la Somme de seize cent vingt cinq mille florins de banque dont je suis convenu avec Messieurs les Commissaires de la Tresorerie au Commencement D’Aout, et que je priois Monsieur Short d’éffectuer par une lettre du Six du dit Mois ce qu’il a fait faire le cinq du courant. Il en est resulté un delai de quelques jours dont je suis bien faché, et d’ou j’espère cependant, Monsieur, qu’il ne vous arrivera aucun inconvenient. Les Liaisons des Ministres etrangérs a la Haie dont se plaint Monsieur Maulde provienent, je crois, du locale, qui en ne leur presentant que peu de ressources pour la Societé les force en quelque Sorte a une intimité plus grande que celle qui subsiste ailleurs; et peutêtre aussi Monsieur le Zele de Monsieur Maulde a t’il pu lui faire voir avec peine une chose indifferente en elle même.”
